The judgment heretofore given by this court is amended to read as follows, viz.:
"The judgment appealed from is modified by deducting therefrom $1,250 and interest thereon from November 1, 1913, to date of judgment amounting to $64, making a total of *Page 158 
$1,313.75, and as thus modified said judgment is affirmed. The order denying a new trial is affirmed. Appellant shall recover its costs on the appeal to the extent only of $50 for and on account of the printed transcript used in presenting the record, and $20 only for and on account of cost of printing briefs, making a total of $70 and $10 for filing transcript. Respondent shall recover as costs of printing briefs the sum of $50, and no other costs on these appeals."
Wilbur, J., and Melvin, J., concurred.